Mr. Presiding Justice Eldredge delivered the opinion of the court. 4. Oeetcebs, § 35*—when former school treasurer estopped to claim defects in minutes of meeting. A former school treasurer, respondent in mandamus proceedings to compel him to turn over the books, funds, etc., of the office, is estopped to claim, in such action, that the minutes of the meeting of the board of directors at which relator was elected school treasurer did not constitute a proper record because not signed by the president and clerk as required by law, where he himself acted as clerk and failed to fulfil his duty by signing the minutes. 5. Schools and school distblcts, § 41*—what power school trustees have to remove township treasurer. School trustees have the power to appoint a township treasurer for the term of two years, and to remove him for sufficient cause, and this power of removal requires no formal charge, no notice to the incumbent, no form of procedure, and is not subject to review. 6. Schools and school districts, § 61*—when bond of school treasurer properly approved. A bond of an appointed school treasurer which was approved by the board of trustees in due form and approved by the county superintendent by indorsing thereon the words: “Received, approved and filed in my office May 4, 1914. Lee W. Frazer, County Superintendent,” held properly approved by the county superintendent. 7. Schools and school districts—when duty of county superintendent to give certificate to appointed school treasurer. Where a bond of an appointed school treasurer is in proper form, and is duly approved and accepted by the board of directors and county superintendent, it is the duty of the latter to give the treasurer a written certificate that he is such officer, and the fact that such certificate is not given cannot defeat his right to such office. 8. Schools and school districts—when appointed school treasurer entitled to funds. An appointed school treasurer, relator in an action of mandamus to compel a former treasurer to turn over the books, funds, etc., of the office, has the prima facie right to the office and is entitled to the funds, etc., where his bond has been duly approved by the board of directors and by the county superintendent, although he has not received a certificate from the school superintendent. 9. Mandamus, § 49*—how title to office may not be tried. The title to an office cannot be tried in an action of mandamus.